593 S.E.2d 585 (2004)
358 N.C. 218
RIFENBURG CONSTRUCTION, INC.
v.
BRIER CREEK ASSOCIATES LIMITED PARTNERSHIP, North Carolina Department of Transportation, RTP Assemblage Associates, LLC, Athena Airport Assemblage, LP, and Athena Airport Assemblage Corp.
No. 583A03.
Supreme Court of North Carolina.
April 2, 2004.
Safran Law Offices, by Perry R. Safran, John M. Sperati, and Brian J. Schoolman, Raleigh, for plaintiff-appellant.
Roy Cooper, Attorney General, by Joseph E. Herrin, Assistant Attorney General, for defendant-appellee North Carolina Department of Transportation.
PER CURIAM.
AFFIRMED.